Order unanimously affirmed with costs. Memorandum: We affirm for reasons stated in the memorandum decision at Supreme Court, Galloway, J. In doing so, we acknowledge that this court was partially incorrect in its decision in Tel-Tru Mfg. Co. v North Riv. Ins. Co. (90 AD2d 670). There, we erroneously held that the product withdrawal exclusion contained in North River’s policy number 523 007383 5 excluded coverage for the underlying claim (see, Thomas J. Lipton, Inc. v Liberty Mut. Ins. Co., 34 NY2d 356). (Appeal from order of Supreme Court, Monroe County, Galloway, J.—summary judgment.) Present—Dillon, P. J., Callahan, Boomer, Green and Balio, JJ.